Citation Nr: 1435032	
Decision Date: 08/06/14    Archive Date: 08/20/14

DOCKET NO.  09-15 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left knee disorder.




REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from June 1968 to November 1971. 

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an August 2007 rating decision, by the Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, which, in pertinent part, denied the Veteran's claim of entitlement to service connection for a left knee disorder.  He perfected a timely appeal to that decision.  

In July 2010, the Board remanded the claim to the RO for further evidentiary development.  A review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in May 2011.  The Veteran's claim has been returned to the Board for further appellate proceedings.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

Left knee disability was noted on service entry and was not aggravated by active duty; degenerative joint disease of the left knee was not manifested within the first post service year. 


CONCLUSION OF LAW

Left knee disability was not incurred in or aggravated by military service, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a letter dated in January 2007 from the RO to the Veteran, which was issued prior to the RO decision in August 2007.  Additional letters were issued in July 2010 and December 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding VA's duty to assist, the appellant was provided an opportunity to submit additional evidence.  In addition, the RO obtained the Veteran's service treatment records (STRs) and post-service medical records.  The Veteran has not identified any additional pertinent medical records that have not been obtained and associated with the claims folder.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Veteran has been afforded an examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination report reflects that the examiner solicited symptoms from the Veteran, examined the Veteran, and provided conclusions and explanations necessary to evaluate the claim of service connection.  Therefore, the examination is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  

II.  Factual background.

The Veteran entered active duty in June 1968.  At his enlistment examination, in May 1968, the Veteran noted that he had or had had "trick" or locked knee.  He reported that he had surgery in May 1963 at age 13.  Examination of the musculoskeletal system revealed normal findings.  The physician's summary included a notation that the Veteran underwent removal of a left medial meniscus in 1963 with good function.  A treatment note, dated in May 1969, indicates that the Veteran allegedly "knocked his knee out of joint;" at present, it was asymptomatic.  The Veteran was admitted to a hospital in December 1969 for evaluation of an injury to his left eye; at that time, it was noted that the Veteran had a past history of bone extraction from the left knee in 1964, following a bone chip from the femur which healed without sequelae.  It was noted that the Veteran occasionally complained of instability of the left knee prior to entry in service, none now.  Examination revealed a well-healed scar on the left knee.  The separation examination, dated in November 1971, was negative for any complaints or findings pertinent to the left knee.  

The Veteran's claim of entitlement to service connection for a left knee disorder was received in November 2006.  Submitted in support of the claim were private treatment reports dated from August 1989 to September 2006.  These records indicate that the Veteran received treatment for a left knee disorder.  During a clinical visit in August 1989, it was noted that the Veteran was status post left knee meniscectomy in June 1965.  Following a physical examination, the Veteran was diagnosed with recurrent patellar subluxation/dislocation of the left knee.  A September 1996 report noted that the Veteran underwent a left knee chondroplasty about his medial femoral condyle partial synovectomy and lateral release in July 1996.  In February 2002, the Veteran underwent an osteotomy of the tubercle.  A June 2003 treatment note reported a finding of status post left knee osteotomy and the distal crew continued to bother him.  In July 2003, the Veteran underwent removal of retained hardware in the left knee.  

Received in January 2007 were treatment reports from Dr. Weissman, Gitlin, and Herkowitz Orthopedics dated from December 1997 to August 2000.  The Veteran was evaluated for his left knee disorder.  When seen in February 1998, it was noted that the Veteran has had problems with his left knee for 34 years and he has had surgeries.  In December 1999, he had an arthrogram.  

Received in June 2009 were private treatment reports, dated from July 1996 to July 2003.  These records show that the Veteran received ongoing clinical evaluation and treatment for his left knee disorder; he underwent several surgical procedures on the left knee.  In March 2000, the Veteran had an arthroscopic examination of the left knee with removal of loose bodies, excision of suprapatellar plica, and chondroplasty of medial femoral condyle and patella.  A treatment note, dated in September 2001, indicates that the Veteran was seen for ongoing problems involving his left knee, with a history dating back to age 15.  The pertinent diagnosis was severe patellofemoral osteoarthritis, left knee.  

Received in October 2010 were VA as well as private treatment reports, dated from December 2008 through April 2010, which show that the Veteran continued to receive clinical attention and treatment for his left knee disorder, including surgical procedures.  Additional private treatment reports were received in December 2010, indicating that the Veteran underwent left total knee arthroplasty in July 2010.  

The Veteran was afforded a VA examination in April 2011.  The Veteran stated that his pre-service left knee condition involved a trick left knee and he had left knee surgery in Junior High School; it was for the removal of a bone chip.  He stated that he had no left knee surgery during service.  The Veteran indicated that he injured his left knee during service while in basic training at Fort Knox, Kentucky; he went to sick call and was sent back to active duty.  The Veteran stated that he was also seen for left knee pain while in Germany.  It was noted that the Veteran underwent a left total knee replacement in July 2010.  The examiner noted that in May 1968, the examiner noted removal of left medial meniscus in 1963 with good function; however, the discharge examination in November 1971 was silent for any knee issues.  The pertinent diagnoses were status post left knee surgery 1963; left knee strain in service per Veteran's statement; and status post additional left knee surgeries, including a TKR in 2010.  The examiner opined that the Veteran's left knee disability clearly and unmistakably was not incurred during service, was not aggravated or permanently worsened during service, and there was no increase in disability due to the natural progression of the disease during the Veteran's period from 1968 to 1971.  The examiner stated that the STRs do not reflect any medical data for a left knee problem during active duty.  

III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. §§ 1110, 1131.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).  A preexisting disease or injury will be presumed to have been aggravated by service only if the evidence shows that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); 38 C.F.R. § 3.306(a).  

Aggravation for purposes of entitlement to VA compensation benefits requires more than that a preexisting disorder become intermittently symptomatic during service; rather, there must be permanent advancement of the underlying pathology.  Aggravation is characterized by an increase in the severity of a disability during service, and a finding of aggravation is not appropriate in cases where the evidence specifically shows that the increase is due to the natural progress of the disease. Furthermore, temporary or intermittent flare-ups of a preexisting disease during service are not sufficient to be considered aggravation of the disease unless the underlying condition, as contrasted to symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board finds that left knee disability was noted at service entry and did not increase in severity in service.  The evidence clearly establishes that the Veteran's left knee disorder preexisted his military service.  Significantly, the Veteran's 1968 service entrance examination report includes a physician's note that he underwent removal of a left medial meniscus in 1963 with good function.  The Veteran, himself, reported that he had surgery in May 1963 at age 13.  A treatment note, dated in May 1969, indicates that the Veteran allegedly "knocked his knee out of joint;" at present, it was asymptomatic.  Since left knee disorder was specifically noted upon the Veteran's enlistment examination, the presumption of soundness is inapplicable.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  
The STRs do not reflect any complaints of or treatment for the left knee during service.  A treatment note, dated in May 1969, reflects a history that that the Veteran "knocked his knee out of joint;" at present, it was asymptomatic.  The Veteran was admitted to a hospital in December 1969 for evaluation of an injury to his left eye; at that time, it was noted that the Veteran had a past history of bone extraction from the left knee in 1964, following a bone chip from the femur which healed without sequelae.  It was noted that the Veteran occasionally complained of instability of the left knee prior to entry in service, none now.  Examination revealed a well-healed scar on the left knee.  The separation examination, dated in November 1971, was negative for any complaints or findings pertinent to the left knee.  Moreover, following a review of the Veteran's medical history and examination in April 2011, a VA examiner stated that there was no increase in left knee disability due to the natural progression of the disease during the Veteran's period from 1968 to 1971.  The examiner stated that the STRs do not reflect any medical data for a left knee problem during active duty.  

In light of this evidence, the Board concludes the Veteran's left knee disorder preexisted service and was not aggravated in service.  The Board finds further, that a discussion of whether the presumption of aggravation has been rebutted in this case under the provisions of 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306(b) is unnecessary as the Board finds that left knee disability was not aggravated by service.  Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection.  

The Veteran's claims that his left knee disorder was aggravated as a result of his active duty service.  Certainly, he is competent to describe experiencing left knee symptoms during and since service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, while the Board has considered the lay statements of the Veteran with respect to determining his symptomatology during and since service, the Board finds that he is not competent to opine as to what degree that history of symptomatology is the result of a permanent aggravation during service or the natural progression of the disorder.  On that question, the Board finds the opinion of the April 2011 VA examiner to be the only competent and probative evidence of record.  The Board finds the 2011 VA examiner's opinion to be highly probative as it is predicated upon a thorough review of the claims folder and contains a complete rationale with discussion of the Veteran's entire medical history.  The VA examiner found both that the Veteran's preexisting left knee disorder was not permanently aggravated by service and that his current left knee disorder, degenerative joint disease, was not caused or aggravated by service.  The examiner accurately described the pre-service, in-service, and post-service evidence and explained the reasons for his conclusions, i.e., noted removal of left medial meniscus in 1963 with good function at service entry in 1968; and, the discharge examination in November 1971 was silent for any knee issues.  Thus, the April 2011 VA examiner's opinions indicating a lack of aggravation of the preexisting left knee disorder and the lack of a relationship between current degenerative joint disease of the left knee and service are entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  

Given the foregoing, the Board concludes that the credible and probative evidence of record clearly and unmistakably establishes that the Veteran's left knee disorder preexisted service and was not permanently aggravated during service.  In the absence of competent medical evidence that the Veteran's current left knee disorder, degenerative joint disease, was incurred in or aggravated by his military service, the preponderance of the evidence is against the Veteran's claim for service connection for a left knee disorder.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

ORDER

Service connection for a left knee disorder is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


